COURT OF APPEALS OF VIRGINIA

Present:  Chief Judge Moon, Judge Fitzpatrick and
          Senior Judge Duff
Argued at Alexandria, Virginia


COUNTY OF FREDERICK FIRE AND RESCUE AND
 VIRGINIA MUNICIPAL GROUP SELF-INSURED ASSOCIATION

v.   Record No. 1521-94-4                    OPINION BY
                                     CHIEF JUDGE NORMAN K. MOON
ANNMARIE G. DODSON                          JUNE 6, 1995


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Susan A. Evans (Siciliano, Ellis, Dyer & Boccarosse,
           on brief), for appellants.

           J. Sloan Kuykendall III (Kuykendall, Johnston,
           Coleman & Kuykendall, on brief), for appellee.



     County of Frederick Fire and Rescue and its insurer

("employer") contend that the Workers' Compensation Commission

erred in finding (1) that Annmarie G. Dodson's (claimant) two

employments were substantially similar for the purposes of

calculating her average weekly wage; and (2) that she was

entitled to further compensation because she had not been

released to return to work for employer.    We disagree and affirm

the commission's decision.

     Claimant was employed part-time as a "fire-medic" for the

Frederick County Fire and Rescue Department.    Concurrently,

claimant also held a full-time position as a cardiac technician

and emergency room nurse with the Prince William Hospital.      On

June 23, 1993, claimant sustained a compensable injury to her


                                - 1 -
right knee while fighting a brush fire.   She was deemed totally

disabled from both employments from June 24, 1993, through August

19, 1993.   On August 20, 1993, claimant returned to work at

Prince William Hospital with a light duty restriction.   Her

doctor gave her a full-duty release to return to the hospital on

September 17, 1993, but did not give her a full-duty release to

return to her job at Frederick County Fire and Rescue.

Claimant's inability to return to her work as a fire-medic formed

the basis for her claim for temporary partial disability

benefits.
     In determining the amount of benefits claimant would be

awarded, the commission ruled that her two employments were

substantially similar for the purpose of calculating claimant's

average weekly wage.    The commission based its ruling, in large

part, on a letter from Thomas W. Owens, Director of Frederick

County Fire and Rescue, which described the duties of the fire-

medics who worked for employer.   The letter explained that the

fire-medics are required to perform both firefighting and

emergency medical duties.   The department actively recruits

cardiac technicians, paramedics, and emergency nurses to serve as

part-time fire-medics to ensure that it has a consistent advanced

life support service.   Response to medical emergencies accounts

for seventy-three percent of the department's response activity.

The letter concluded that claimant was also required to perform

firefighting duties, but emergency medical services was her

primary mission as a part-time fire-medic.

                                - 2 -
                      I.    Average Weekly Wage

     On appeal, employer first argues that the commission's

finding that claimant's two employments were substantially

similar under the Virginia Workers' Compensation Act is not

supported by the evidence.    Essentially, employer would have us

hold that because some of claimant's duties with the fire and

rescue department, such as fighting fires and performing

maintenance on the firefighting equipment, were not required for

her work with the hospital, her two employments cannot be said to

be substantially similar.    We disagree.
     Under Virginia law, workers' compensation benefits are

computed on the basis of the employee's "average weekly wage."

Code § 65.2-101.   Virginia follows the majority rule that when an

employee is injured on one job while in concurrent employment,

the average weekly wage compensated is based on the combined

earnings of both jobs if, but only if, the employments are

related or similar.   See First Virginia Banks, Inc. v McNeil, 8
Va. App. 342, 343, 381 S.E.2d 357, 358 (1989)(where claimant is

employed by more than one employer, claimant's combined earnings

are used to arrive at the average weekly wage only if the

employments are "substantially similar").

     In the past, the commission has held that in applying the

similar employment rule, it "must . . . recognize that there are

no two jobs which are exactly alike," but that "the entire

spectrum of duties should be considered."     Hall v. American

                                 - 3 -
Janitor Service, 61 OIC 172, 175 (1982).   The commission's

statement in Hall, which is cited by both the employer and

claimant, is open to conflicting interpretations.   The employer

argues that because some of the claimant's duties as a fire-

paramedic exceeded the scope of her employment as an emergency

medical technician, the employments were not substantially

similar.   Claimant argues, on the other hand, that because all of

her duties and skills as an emergency technician were utilized in

her job as a firefighter-paramedic, the employments would be

substantially similar.
     Other jurisdictions have held that if the employment is of

the same class or kind, the similar or related employment rule

may apply to work done during irregular, off hours.   See

generally Arthur Larson, The Law of Workmen's Compensation,

§ 60.31(b) (1994).   For example, where a workman was regularly

employed as an electric welder for one employer and repaired

gasoline tanks for another employer on Saturday afternoons and

Sundays as needed, his compensation for injury during the off

hours job was calculated by including earnings from the full time

job because both were electric welding jobs.   See Sprout & Davis,

Inc. v. Toren, 118 Ind. App. 384, 78 N.E.2d 437 (1948).     In

another case, a high school dietician, injured while supervising

a church dinner, was allowed to combine earnings from both

activities.   See McDowell v. Flatbush Congressional Church, 277
N.Y. 536, 13 N.E.2d 462 (1938).

     In Smith v. James, 12 A.D.2d 833, 209 N.Y.S.2d 622 (1961),
                               - 4 -
the Appellate Division affirmed an award to an employee who was

injured during employment as a maid for one day a week and who

was additionally employed five days a week at a beauty shop.    In

holding the two employments were similar, the Court noted that in

both employments the claimant testified that she was a maid and

that she was not employed by the beauty parlor as a beautician.

Id. at 834, 209 N.Y.S.2d at 624.   While the claimant's duties at

the parlor included waiting on customers, putting customers under

the dryers, and serving lunches, her principal work was cleaning.
 Id.

       In cases like the present one, we believe that the general

class of employment analysis in the above-cases is instructive

and helps to narrow the focus of comparison of the two

employments.   A straight quantitative approach, weighing the like

duties against the distinct duties of two employments to reach a

decision, will not always be determinative of the issue.    Where,

in cases like this one, all of a claimant's duties and skills in

one job are utilized in the other job, which has a wider scope of

employment, the general class of employment approach, focusing on

the primary mission of an employee in both jobs, provides a more

rational analysis for determining whether two employments are so

related as to conclude they are substantially similar.

       In this case, Mr. Owens's letter provided the most accurate

description of the claimant's duties and responsibilities for

employer and revealed that claimant's primary mission for

employer, as it was for the hospital, was emergency medical
                                - 5 -
service.   Owens's letter established that claimant was recruited

upon her experience as a cardiac technician/paramedic and as an

emergency room nurse.   Owens stated that claimant's work for the

hospital was directly comparable to the duties she performed

while staffing the medic ambulance in Frederick County.     While

claimant was required to perform firefighting duties, Owens

stated that emergency medical services was the primary mission of

the employer's fire and rescue personnel.      Thus, not only were

all of the claimant's skills as an emergency medical technician

utilized in her job as a firefighter-paramedic, but both

employments were of the same general class, i.e.,

emergency/rescue.   The letter provides credible evidence to

support the commission's decision that claimant's job for

employer was substantially similar to her job at the hospital.

     Employer relies upon its written job description for a

"Firefighter I" to support its argument that the employments were

not similar.   However, Owens specifically stated that this job

description was outdated and failed to reflect the emergency

medical services provided by employees, such as claimant.     Based

upon the evidence, the commission, in its role as fact finder,

was entitled to find that Owens's letter minimized the relevance

of the written job description.
                        II.   Return to Work

     Employer's second argument, which is related to its first,

is that even if the two employments are substantially similar,

the commission lacked sufficient evidence and a legal basis to

                                - 6 -
allow the claimant to claim further entitlement to benefits for

her job as a fire-medic after her full duty release to her job

with the hospital on September 16, 1993.   We hold that the

evidence supports the commission's determination that claimant is

entitled to temporary partial benefits after September 16, 1993.

     On September 16, 1993, Dr. Thomas Schulz, claimant's

treating physician, released her to return to full duty at the

hospital.   On that same date, he released her to return to full

duty with employer, except that she was restricted from

firefighting.   Dr. Schulz's records provide credible evidence to

support the commission's finding that claimant was entitled to

temporary partial disability commencing September 16, 1993.
      Employer contends that if, as the commission found, the

jobs were substantially similar, then a release to return to one

job should have released claimant to return to the other.     We

find no merit in this argument and no case law to support it.

The word similar "is generally interpreted to mean that one thing

has a resemblance in many respects, nearly corresponds, is

somewhat like, or has a general likeness to some other thing but

is not identical in form and substance. . . ."   Blacks Law

Dictionary 1383 (6th ed. 1990).   By definition, employer's

argument must fail.   Just because claimant can fully perform her

duties in one job does not mean that she should be able to

perform all her duties in the other.

     Dr. Schulz merely restricted claimant from performing one of

the duties, firefighting, involved in her job with employer.

                               - 7 -
This limitation does not require a finding that the jobs are

dissimilar, nor does it necessitate a finding that claimant was

not entitled to temporary partial disability benefits.   While it

is true, as employer contends, that claimant has been able to

return to her work at the hospital but still cannot fight fires,

this could be true of any number of jobs that are similar and of

the same general class but in which one requires extra physical

qualifications that the other does not.
     Accordingly, the award is affirmed.

                                                         Affirmed.




                              - 8 -